 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    ANNIVERSARY MINING CLAIMS                            Case No. 2:19-cv-00458-JCM-CWH
      L.L.C.,
 7
                             Plaintiff,
 8                                                         ORDER
             v.
 9
      UNITED STATES OF AMERICA, et al.,
10
                             Defendants.
11

12           Presently before the court is defendants Bureau of Land Management, Federal Highway

13   Administration, Lake Mead National Recreation Area, National Park Service, Nevada State office

14   for the Bureau of Land Management, Southern Nevada District Office for the Bureau of Land

15   Management, United States Department of the Interior, and United States of America’s motion to

16   extend time (ECF No. 17), filed on June 7, 2019. Plaintiff has not filed a response.

17           Defendants request an extension of 30 days to respond to the complaint. Under Local

18   Rule 7-2(b), “the deadline to file and serve any points and authorities in response to the motion is

19   14 days after service of the motion. The deadline to file and serve any reply in support of the

20   motion is seven days after service of the response.” Further, Local Rule 7-2(d) provides that the

21   “failure of an opposing party to file points and authorities in response to any motion, except a

22   motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to granting

23   of the motion.” Given that plaintiff has not filed a response to the motion, the court grants the

24   motion as unopposed. Defendants deadline to file a response to plaintiff’s complaint is July 11,

25   2019.

26   //

27   //

28   //
 1          IT IS THEREFORE ORDERED that defendants’ motion to extend time (ECF No. 17) is

 2   GRANTED. Defendants deadline to file a response to plaintiff’s complaint is July 11, 2019.

 3          DATED: July 3, 2019

 4

 5

 6                                                     C.W. HOFFMAN, JR.
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 2 of 2
